SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): International market recorded a load factor of 81.9% Number is the highest rate for the month of February São Paulo, April 03, 2012 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of February 2012. Domestic market In the domestic market in February, we had an increase in demand (in RPK) of 11.7%, combined with an increase of 8.7% in the supply (in ASKs) compared with February 2011, which led to an increase of the load factor to 64.6%. Our market share in the domestic market was 39.1% this month. These figures reflect the increase in the amount of leisure passengers and the higher number of passengers flying with award ticket, influenced by the carnival that took place in February this year, while in 2011 occurred in March. The combination of the mix of passengers with a strong comparison base reflected a slightly lower yield compared with the same month of 2011. International market In the international market, compared to the same month of 2011, we saw a rise of 11.7% in demand with a 5.3% increase in supply, resulting in a load factor of 81.9%, a record for the month. Our market share among Brazilian carriers in February was 87.5%. The international market, recorded an increase in yield in dollars compared to the same month last year. We observe that the international market continues heated, registering several records in the load factor. Tables . Domestic Market February February Var. % YoY January Var. % MoM TAM ASK (millions) – Supply 3,984 3,666 8.7% 4,372 -8.9% RPK (millions) – Demand 2,573 2,303 11.7% 3,346 -23.1% Load Factor 64.6% 62.8% 1.8 p.p. 76.5% -11.9 p.p. Market share 39.1% 39.5% -0.4 p.p. 40.7% -1.6 p.p. International Market February February Var. % YoY January Var. % MoM TAM ASK (millions) – Supply 2,246 2,134 5.3% 2,402 -6.5% RPK (millions) – Demand 1,840 1,648 11.7% 2,067 -11.0% Load Factor 81.9% 77.2% 4.69 p.p. 86.1% -4.1 p.p. Market share 87.5% 85.4% 2.1 p.p. 86.7% 0.8 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO) Líbano Miranda Barroso (CFO and Investor Relations Director) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Marina Guzman (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 43 destinations in Brazil and 19 in Latin America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 39.1% in February; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 87.5% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (156 aircrafts), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 17 million tickets via point redemption and is part of the Multiplus network, currently with 9 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,290 destinations in 189 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 03, 2012 TAM S.A. By: /
